Citation Nr: 0506681	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's son may be recognized as a "helpless 
child" on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 for the purpose of 
entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1945.  He died in September 2001, and the appellant 
is his son.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined the veteran's son was not entitled 
to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 for the purpose of entitlement to dependency and 
indemnity compensation (DIC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has filed a claim seeking DIC benefits based on 
the veteran's death.  Such benefits are available only to 
certain survivors of deceased veterans, including a "child" 
of the veteran.  38 U.S.C.A. § 1310 (West 2002).

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self- 
support. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 
(2003).

The appellant, who was born in January 1948, has indicated 
that he was found to be disabled by the Social Security 
Administration (SSA).  The SSA decision and any medical 
records used to support it are not in the claims folder.  VA 
has a statutory duty to obtain these records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant (veteran's son) for 
disability benefits from the Social 
Security Administration (SSA).  If records 
are unavailable, SSA should so indicate.

Then, the RO should readjudicate the appellant's claim, and 
if it remains denied, issue a supplemental statement of the 
case.  The case should then be returned to this Board, if 
otherwise appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




